MEMORANDUM **
Because the record reasonably indicates that Rice was not incompetent during his criminal proceedings in state court, the California Court of Appeal decision holding that there was “no showing” by Rice of mental incompetence was not objectively unreasonable. See Pham v. Terhune, 400 F.3d 740, 742 (9th Cir.2005) (per curiam); see also Taylor v. Maddox, 366 F.3d 992, 999 (9th Cir.2004), cert. denied, 543 U.S. 1038, 125 S.Ct. 809, 160 L.Ed.2d 605 *653(2004). Accordingly, Rice is not entitled to habeas relief on his procedural and substantive due process claims. See Williams v. Woodford, 384 F.3d 567, 603-06, 608-09 (9th Cir.2004), as amended.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.